STATE OF MICHIGAN

                             COURT OF APPEALS



MICHEIL HANCZARYK and BRISTOL                                        UNPUBLISHED
CHIROPRACTIC CENTRE,                                                 October 28, 2014

               Plaintiffs-Appellees,

v                                                                    No. 313278
                                                                     Genesee Circuit Court
BOYD E. CHAPIN, JR., and GARAN LUCOW                                 LC No. 09-091916-NM
MILLER, P.C.,

               Defendants,

and

PODIATRY INSURANCE COMPANY OF
AMERICA, PACO ASSURANCE COMPANY,
INC., and LINDA REEVES,

               Defendants-Appellants.


Before: STEPHENS, P.J., and TALBOT and BECKERING, JJ.

PER CURIAM.

        Defendants, Podiatry Insurance Company of America (“PICA”), PACO Assurance
Company, Inc. (“PACO”), and Linda Reeves, appeal as of right from a judgment, following a
jury trial, in favor of plaintiff, Micheil Hanczaryk, against all three defendants on his claims for
false-light invasion of privacy and negligence, and in favor of plaintiff, Bristol Chiropractic
Centre (“Bristol Chiropractic”), against defendants PICA and PACO on its claim for breach of
contract. We affirm in part, reverse in part, and remand for further proceedings consistent with
this opinion.

                                I. FACTS AND PROCEEDINGS

        Plaintiffs brought this action to recover damages arising from an underlying professional
malpractice action brought by Tracy Boyer, one of Hanczaryk’s former patients. Defendants
PICA, PACO, and Reeves, a claims specialist (collectively referred to as “defendants”), were
responsible for managing the underlying case pursuant to a malpractice liability insurance policy
issued to plaintiffs, and defendant Boyd E. Chapin, an attorney with defendant law firm Garan

                                                -1-
Lucow Miller, P.C. (“Garan Lucow”), provided legal representation for plaintiffs in the
underlying action. The underlying action was resolved by a settlement in which plaintiffs agreed
to pay Boyer $275,000, divided evenly between Hanczaryk and Bristol Chiropractic.

        In the underlying action, Boyer alleged that Hanczaryk performed an improper spinal
adjustment, causing her to suffer a herniated disc that left her permanently disabled. Chapin was
assigned to represent plaintiffs. Pursuant to MCL 600.2912e, plaintiffs—who were the
defendants in the underlying medical malpractice action—were required to file an affidavit of
meritorious defense in support of their answer to Boyer’s underlying complaint. Hanczaryk
executed and filed an affidavit of meritorious defense on his own behalf. Chapin also obtained
and filed an affidavit from another chiropractor, Dr. Bryan Kostelnik, but Chapin either failed to
timely file it, or erroneously represented to the court that it was untimely. Consequently, the trial
court entered an order striking Kostelnik’s affidavit, but not Hanczaryk’s, and prohibiting
plaintiffs from presenting independent expert testimony in the underlying action.1 The trial
court’s order did not specify that the prohibition on presenting expert testimony applied only to
expert testimony on the standard of care. Although plaintiffs assert that they might have been
permitted to present expert testimony on the issues of causation and damages, the scope of the
order was never raised as an issue in the underlying action.

        A principal factual issue in the underlying action was whether Hanczaryk actually
performed a spinal adjustment as alleged by Boyer. Although Boyer maintained that Hanczaryk
performed a cervical adjustment of her spine, Hanczaryk denied doing so and claimed that he
was unable to treat Boyer because she was in so much pain that she could not tolerate being
positioned on the treatment tables. Instead, he advised her to go to a hospital emergency room or
her primary care physician. Notwithstanding Hanczaryk’s claim that he did not perform a spinal
adjustment on Boyer, Bristol Chiropractic billed Boyer’s insurance carrier, Blue Cross Blue
Shield of Michigan, for an adjustment procedure. Plaintiffs maintained that this was a billing
mistake, but defendants considered it a serious discrepancy that undermined Hanczaryk’s
credibility. Defendants believed that the combined loss of expert testimony and the billing
discrepancy substantially compromised their ability to defend the underlying action, and that
Boyer’s young age and permanent disability exposed plaintiffs to a substantial verdict in Boyer’s
favor, in excess of the $500,000 liability limit in plaintiffs’ malpractice policy.

         Reeves eventually advised Chapin to put his malpractice insurance carrier on notice of a
possible legal malpractice action by plaintiffs. Plaintiffs maintain that the circumstances created
a conflict of interest between defendants and plaintiffs, whereby defendants acted to protect
Chapin and their own interests to plaintiffs’ detriment. According to plaintiffs, defendants
neglected to act in plaintiffs’ best interests pursuant to their duty to provide the best defense
possible by timely substituting different counsel for Chapin and conscientiously preparing for
trial, and instead pressured them to consent to a settlement. Ultimately, the case was settled for



1
  This Court denied plaintiffs’ application for leave to appeal that order in Boyer v Bristol
Chiropractic Centre PC, unpublished order of the Court of Appeals, entered April 3, 2009
(Docket No. 289108).


                                                -2-
$275,000, divided equally between Hanczaryk and Bristol Chiropractic. In accordance with 42
USC 11131(a), defendants reported the settlement to the National Practitioners Databank
(NPDB). The content of that report is at issue in this case.

       Plaintiffs thereafter brought this action for legal malpractice against Chapin and Garan
Lucow and for breach of contract and other torts against defendants. Plaintiffs alleged that
defendants breached the insurance contract by failing to provide a defense and by failing to act in
good faith. Plaintiffs also asserted claims against defendants for negligence, gross negligence,
and false-light invasion of privacy based on the NPDB report. Plaintiffs settled their claims
against Chapin and Garan Lucow. Bristol Chiropractic resolved its claims against Chapin and
Garan Lucow for $112,500; Hanczaryk settled his claims against Chapin and Garan Lucow for
an undisclosed amount. Plaintiffs’ claims against defendants proceeded to a jury trial. The jury
awarded Bristol Chiropractic $408,218 on its breach of contract claims against PICA and PACO,
and awarded Hanczaryk noneconomic damages of $6,579,470 against all three defendants on his
claims for false-light invasion of privacy and negligence. After awarding both plaintiffs
prejudgment interest, the trial court entered a final judgment awarding Bristol Chiropractic and
Hanczaryk $423,099 and $6,889,156, respectively. Defendants’ post-judgment motions for
judgment notwithstanding the verdict (JNOV), a new trial, setoff, and remittitur were denied.

                                   II. JURY INSTRUCTIONS

        Defendants argue that the trial court erred in instructing the jury on plaintiffs’ claim for
false-light invasion of privacy and the bad-faith element of plaintiffs’ breach of contract claim.
Because defendants did not articulate specific objections to either the trial court’s verbal
instructions on false-light invasion of privacy, or to the written instructions that were provided to
the jury, this issue is unpreserved. MCR 2.512(C); Jimkoski v Shupe, 282 Mich. App. 1, 9; 763
NW2d 1 (2008). However, defendants preserved their claim relating to the bad-faith element of
the breach of contract claim by presenting their own proposed instruction and placing the
contents of that instruction into the record, which the trial court declined to give.

        Preserved claims of instructional error are reviewed de novo. Cox v Flint Bd of Hosp
Managers, 467 Mich. 1, 8; 651 NW2d 356 (2002). This Court reviews the jury instructions “as a
whole to determine whether they adequately present[ed] the theories of the parties and the
applicable law.” Alpha Capital Mgt, Inc v Rentenbach, 287 Mich. App. 589, 626-627; 792 NW2d
344 (2010). With regard to unpreserved claims of instructional error, “[t]he failure to timely and
specifically object precludes appellate review absent manifest injustice.” Heaton v Benton Const
Co, 286 Mich. App. 528, 537; 780 NW2d 618 (2009). “Manifest injustice results where the defect
in instruction is of such magnitude as to constitute plain error, requiring a new trial, or where it
pertains to a basic and controlling issue in the case.” Janda v Detroit, 175 Mich. App. 120, 126;
437 NW2d 326 (1989).

             A. INSTRUCTIONS ON FALSE-LIGHT INVASION OF PRIVACY

        Michigan recognizes the common-law tort of invasion of privacy. Dalley v Dykema
Gossett, PLLC, 287 Mich. App. 296, 306; 788 NW2d 679 (2010). Invasion of privacy can be
based on any of four distinct tort theories, including “publicity that places someone in a false
light in the public eye[.]” Id., quoting Lewis v LeGrow, 258 Mich. App. 175, 193; 670 NW2d 675

                                                -3-
(2003). The tort of false light invasion of privacy “is limited to situations where the plaintiff is
given publicity.” Derderian v Genesys Health Care Sys, 263 Mich. App. 364, 385; 689 NW2d
145 (2004). The elements of this tort are as follows:

               In order to maintain an action for false-light invasion of privacy, a plaintiff
       must show that the defendant broadcast to the public in general, or to a large
       number of people, information that was unreasonable and highly objectionable by
       attributing to the plaintiff characteristics, conduct, or beliefs that were false and
       placed the plaintiff in a false position. [Porter v Royal Oak, 214 Mich. App. 478,
       486-487; 542 NW2d 905 (1995), quoting Duran v Detroit News, Inc, 200 Mich
       App 622, 631-632; 504 NW2d 715 (1993).]

“[T]he defendant must have known of or acted in reckless disregard as to the falsity of the
publicized matter and the false light in which the plaintiff would be placed.” Detroit Free Press,
Inc, v Oakland Co Sheriff, 164 Mich. App. 656, 666; 418 NW2d 124 (1987). “Reckless disregard
is not measured by whether a reasonably prudent man would have published or would have
investigated before publishing, but by whether the publisher in fact entertained serious doubts
concerning the truth of the statements published.” Battaglieri v Mackinac Ctr for Pub Policy¸
261 Mich. App. 296, 304; 680 NW2d 915 (2004) (citations and quotation marks omitted).

       The trial court gave the following oral instruction regarding false-light invasion of
privacy:

               We also have a claim here of false light invasion of privacy. That’s a tort.
       This claim is separate from the contract theory. To prevail on this claim the
       Plaintiff must prove that the Defendant was negligent and/or grossly negligent. If
       you decide that the Plaintiff is entitled to damages, it’s your duty to determine the
       amount of money which reasonably, fairly and adequately compensates Plaintiff
       for each of the elements of damage, which you decide has resulted from the
       negligence or gross negligent [sic] of the injury.

According to the record, this oral instruction was given in conformity with a written instruction
that was given to the jury. That written instruction provided as follows:2

               The claim of False Light Invasion of Privacy is a tort. This claim is
       separate from the contract claim. To prevail on this claim, plaintiff must prove
       that the Defendant was negligent and/or grossly negligent.

              If you decide that the plaintiff is entitled to damages, it is your duty to
       determine the amount of money . . . .


2
  Plaintiffs claim that defendants proffered this instruction to the jury, thereby waiving any claim
of error. A review of the transcripts does not support this assertion. The record reveals that
defendants admitted proffering the instruction to the trial court in a post-trial motion about the
instructions, not that defendants proffered the instruction to the jury for deliberation.


                                                -4-
        These instructions are erroneous because they conflict with the requirement from Detroit
Free Press, 164 Mich. App. at 66, that plaintiffs were required to prove that defendants knew that
their statement was false, or that they acted in reckless disregard of the statement’s truthfulness.
Further, neither instruction provided any elements of a false-light claim. However, in addition to
these erroneous instructions, the jury received another written instruction in its packet of
instructions that correctly listed the appropriate elements and standard for a false-light invasion
of privacy claim.3 That instruction provided:

              The following are the elements of a tort known as false light invasion of
       privacy:

            Plaintiff must establish that there was a communication broadcast to the
             public in general or publicized to a large number of people.

            The communication placed the injured party in a light which would be
             highly offensive to a reasonable person.

            The Defendants must have had knowledge of the false light, or acted in
             reckless disregard as to the falsity of the publicized matter, and the false
             light in which the other would be placed.

            In addition, plaintiff may also recover if the Defendants disclosed
             information concerning the plaintiff, which would be highly offensive to a
             reasonable person, and which was of no legitimate concern to the public.

        The jury instructions in this case clearly conflicted with one another, as two instructions
completely omitted the elements of a false-light invasion of privacy claim, and the instructions
conflicted regarding the standard that the jury was to use in assessing plaintiffs’ claim.4
Regarding conflicting jury instructions, our courts have explained that “[i]f the court gave
conflicting instructions, one of which was erroneous, the jury is presumed to have followed the
erroneous instruction.” Bachman v Swan Harbour Ass’n, 252 Mich. App. 400, 424; 653 NW2d
415 (2002). See also Kirby v Larson, 400 Mich. 585, 606-607; 256 NW2d 400 (1977) (citation
and quotation omitted) (“Where instructions give to the jury contradictory and conflicting rules
for their guidance, which are unexplained, and following either of which would or might lead to
different results, then the instructions are inherently defective and erroneous.”). Given that the


3
  Defendants claim that the trial court did not provide the jury with the written instruction that
contained the elements of a false-light invasion of privacy claim. The trial court found otherwise
after reviewing a copy of a packet of similar written instructions that were provided to all parties.
We find no basis for deeming this finding by the trial court regarding occurrences in its own
courtroom clearly erroneous. Miller-Davis v Ahrens Constr, Inc, 495 Mich. 161, 172-173; 848
NW2d 95 (2014).
4
 In addition, in resolving this issue, we note that plaintiffs’ counsel, during closing argument,
emphasized to the jury that plaintiffs’ false-light claim was “what we call a negligence claim[.]”


                                                -5-
instructions conflicted on this crucial point, “[w]e cannot conclude that the instructions as a
whole, some correct and some incorrect, clearly apprised the jury of the governing law and
protected defendants’ rights.” Sudul v Hamtramck, 221 Mich. App. 455, 461; 562 NW2d 478
(1997).

        We conclude that defendants have demonstrated manifest injustice on their unpreserved
claim of error. See Heaton, 286 Mich. App. at 537. As discussed in more detail infra, the factual
circumstances of the NPDB report do not support a finding that defendants acted intentionally or
recklessly when they submitted the report as the information in the report was substantially true.
Further, Kathleen Phillips, PACO and PICA’s vice president of claims, acknowledged that the
individual who submitted the report “misspoke” in listing “adjustment of cervical spine only”
under “procedure performed.” The jury found that defendants were not “grossly negligent,”
which indicates that it might have found that defendants acted negligently, but not recklessly,
when drafting the NPDB report. These circumstances suggest that the jury’s finding on false-
light invasion of privacy was based on the wrong standard of liability, and that it would not have
found liability under the correct, higher standard. We therefore conclude that this error alone
could warrant reversal. See id. However, as discussed in detail below, we find that defendants
were entitled to a directed verdict and/or JNOV on this claim, and we reverse the verdict with
regard to false-light invasion of privacy on those grounds.

                B. INSTRUCTIONS ON BREACH OF DUTY OF GOOD FAITH

        Plaintiffs and defendants submitted different proposed instructions addressing the bad-
faith element of plaintiffs’ breach of contract claim. Defendants’ proposed instruction provided:

                When I use the phrase “bad faith” with respect to the defendant’s conduct,
       I mean arbitrary, reckless, indifferent, or intentional disregard of the interests of
       the person owed a duty. Claims of bad faith cannot be based upon negligence or
       bad judgment, so long as the actions were made honestly and without
       concealment. It is inappropriate in reviewing the conduct of the insurer to utilize
       “20-20 hindsight vision.” The conduct under scrutiny must be considered in light
       of the circumstances existing at the time. Under the terms of the professional
       liability insurance contract between the Plaintiff and Defendant, the Defendant
       owed the Plaintiff a duty to act in good faith.

                It is for you, the jury, to decide whether or not the Defendant acted in bad
       faith.

The trial court instead elected to give plaintiffs’ proposed instruction, and instructed the jury as
follows:

               It’s called duty of good faith and fair dealing. Now there’s an implied
       duty of good faith in every insurance policy; and the Plaintiff’s claim that these
       two Defendants, PACA – PACO or PICA, breached this duty by acting in bad
       faith. So that means they have the burden of proof, to prove that PACO/PICA
       breached the duty by acting in bad faith. They must prove to you certain things.
       First, they have to prove that the Plaintiffs were insured under a policy of

                                                -6-
       insurance issued by Defendant; and the second thing they have to prove to you is
       that this Defendant failed to . . . deal fairly and acted in bad faith with the
       Plaintiffs; and the third thing they have to prove is that the Defendant’s bad faith
       caused the Plaintiffs to suffer injury or damage or loss of harm. And where the
       insurer’s and the insured’s interests conflict, an insurer cannot protect its own
       interest to the detriment of its insured’s interest, but the insurer must sacrifice its
       interest in favor of the . . . insured.

               Now, if you find that Defendant PICA/PACO’s conduct was indifferent or
       an intentional disregard to the Plaintiff’s interest, then the Defendant breached the
       duty of good faith; and I direct you to find that Defendant, PICA/PACO acted in
       bad faith.

        In Commercial Union Ins Co v Liberty Mut Ins Co, 426 Mich. 127, 136-137; 393 NW2d
161 (1986), our Supreme Court provided the following discussion of bad faith in the context of
bad-faith claim against an insurer:

               Contrary to holdings in some other jurisdictions, bad faith should not be
       used interchangeably with either “negligence” or “fraud.” Michigan has reached
       this conclusion in the past. Accordingly, we define “bad faith” for instructional
       use in a trial court as arbitrary, reckless, indifferent, or intentional disregard of the
       interests of the person owed a duty.

              Good-faith denials, offers of compromise, or other honest errors of
       judgment are not sufficient to establish bad faith. Further, claims of bad faith
       cannot be based upon negligence or bad judgment, so long as the actions were
       made honestly and without concealment. However, because bad faith is a state of
       mind, there can be bad faith without actual dishonesty or fraud. If the insurer is
       motivated by selfish purpose or by a desire to protect its own interests at the
       expense of its insured’s interest, bad faith exists, even though the insurer’s actions
       were not actually dishonest or fraudulent.

Defendants argue that the trial court’s bad-faith instruction was incorrect under Michigan law.
They argue that the instruction did not explain to the jury that mere negligence, good-faith
denials, offers of compromise, or other honest errors of judgment are not sufficient proof of bad
faith.

        The key phrase in Commercial Union, “arbitrary, reckless, indifferent, or intentional
disregard of the interests of the person owed a duty,” is half-repeated in the trial court’s
instruction that the jury must find bad faith if it finds that defendants “conduct was indifferent or
an intentional disregard to the Plaintiff’s interest.” The phrase “motivated by selfish purpose or
by a desire to protect its own interests at the expense of its insured’s interest,” as used in
Commercial Union was incorporated in the trial court’s statement, “where the insurer’s and the
insured’s interests conflict, an insurer cannot protect its own interest to the detriment of its
insured’s interest, but the insurer must sacrifice its interest in favor of the . . . insured.” Viewed
as a whole, we find that the trial court’s instructions adequately presented the applicable law.
The court’s instruction required the jury to find that defendants prioritized their own interests to

                                                 -7-
plaintiffs’ detriment, or that defendants were indifferent to plaintiffs’ interests, or that they
intentionally disregarded plaintiffs’ interests. These requisite findings necessarily precluded the
jury from finding that defendants acted in bad faith if defendants were merely negligent, or if
their actions were unreasonable only in hindsight.

                  C. REMAINING CLAIMS OF INSTRUCTIONAL ERROR

       The trial court’s instruction on bad faith was followed by the following instruction
regarding plaintiffs’ breach of contract claim:

               The Plaintiffs have a theory called breach of contract. Plaintiffs and
       Defendants PICA/PACO Assurance Company, Incorporated, entered into a valid
       contract providing for professional liability insurance; and the specific terms of
       the contract of insurance were identified in the insurance policy. The policy of
       insurance required certain behavior and performance on the part of the
       Defendants; and, if these Defendants failed to fulfill the terms of that contract as
       claimed, then you may find that the Defendants breached the contract. The
       Plaintiff’s got the burden of proof here. They have to establish that the contract
       has been breached first by failure to defend or by breach of the duty of good faith;
       and, if this Plaintiff has established that there were breaches of contract
       attributable to these Defendants which caused economic damages, then Plaintiff is
       entitled to recovery economic damages.

The trial court identified the elements of breach of contract that plaintiffs were required to prove
as follows:

               First of all, they have to prove that there was a contract between the
       Plaintiffs and the Defendants. Second, they have to prove that the Defendant
       breached the contract. Third, they have to prove that Plaintiff suffered some kind
       of damages as a result of the breach; and, in this case, by the way, the parties do
       not dispute there was a contract between them.

The jury verdict form did not include separate findings for both the bad-faith and failure-to-
defend breach of contract theories. Defendants argue that the verdict form should not have
combined the breach of contract theories.

        We find no merit to defendants’ unpreserved assertion of error. Plaintiffs asserted two
theories for breach of contract—breach of the duty of good faith and failure to defend.
Arguably, sufficient evidence supported each of these theories. Defendants’ failure to monitor
Chapin’s compliance with court procedures, their failure to provide co-counsel until early 2009,
and their assumption that Boyer’s claim was too strong to risk trial could be viewed as a failure
to defend, separate from defendants’ alleged conspiracy to coerce Hanczaryk’s consent, which
could support a claim for bad-faith breach of contract. Given that both theories were supported
by the evidence, we do not find manifest injustice warranting reversal. See Heaton, 286 Mich
App at 537.

        Defendants also argue that they were entitled to a specific instruction that they were not
liable for the conduct of Chapin or Garan Lucow. Defense counsel requested that the trial court
                                                -8-
give a “special instruction . . . concerning non-liability for professional negligence of attorney . .
. .” advising the jury that defendants “are not responsible for the professional negligence or legal
malpractice of the attorney, Boyd Chapin, or his firm.” The trial court declined to give the
instruction. Defendants argue that plaintiffs exploited this opportunity by repeatedly stating in
closing argument that Chapin lied and committed other errors. Plaintiffs accused Chapin of
lying in his testimony, for example by denying that he advised Hanczaryk not to correct the
billing error, and by stating, contrary to e-mails and correspondence, that he did not believe
Hanczaryk had a meritorious defense. Read in context, however, plaintiffs’ arguments attacked
Chapin’s credibility as a witness. These arguments targeted defendants’ position that they had
legitimate reasons for recommending settlement, and defendants’ denial that they concocted
reasons for a settlement in order to shield Chapin’s incompetence and their own incompetence.
The arguments did not explicitly or implicitly urge the jury to regard defendants as vicariously
liable for Chapin’s malpractice.

          III. DEFENDANTS’ MOTIONS FOR DIRECTED VERDICT AND JNOV

       Defendants argue that the trial court erred in denying their motions for a directed verdict
and/or JNOV on their claims for false-light invasion of privacy and negligence, and on the issue
of proximate cause.

        The trial court’s decision on a motion for a directed verdict is reviewed de novo on
appeal. Aroma Wines & Equip, Inc v Columbian Distribution Servs, Inc, 303 Mich. App. 441,
446; 844 NW2d 727 (2013). This Court “must consider the evidence in the light most favorable
to the nonmoving party, making all reasonable inferences in the nonmoving party’s favor.” Id.
(citation and quotation marks omitted). “A directed verdict is appropriately granted only when
no factual questions exist on which reasonable jurors could differ.” Id. (citation and quotation
marks omitted). Similarly, “[t]his Court reviews a trial court’s decision on a motion for JNOV
de novo.” Livonia Bldg Materials Co v Harrison Constr Co, 276 Mich. App. 514, 517; 742
NW2d 140 (2007). This Court “must view the evidence and all legitimate inferences in the light
most favorable to the nonmoving party . . . to determine whether a question of fact existed.” Id.
at 517-518. JNOV is appropriately granted only if the evidence at trial failed to establish a claim
as a matter of law. Id. at 518.

                          A. FALSE-LIGHT INVASION OF PRIVACY

       Plaintiffs’ false-light invasion of privacy claim was based on plaintiffs’ contention that
defendants falsely reported in the NPDB report that Hanczaryk had performed a cervical
adjustment of Boyer’s spine. As noted:

       In order to maintain an action for false-light invasion of privacy, a plaintiff must
       show that the defendant broadcast to the public in general, or to a large number of
       people, information that was unreasonable and highly objectionable by attributing
       to the plaintiff characteristics, conduct, or beliefs that were false and placed the
       plaintiff in a false position. [Duran, 200 Mich. App. at 631-632.]

        Plaintiffs’ false-light claim was premised on one line contained in the NPDB report
entitled “Description of the Procedure Performed” indicating that the procedure was an

                                                 -9-
“ADJUSTMENT OF CERVICAL SPINE ONLY[.]” They alleged that this line portrayed
Hanczaryk as a doctor who committed malpractice by performing an incorrect adjustment that
harmed his patient. We agree with defendants that no factual questions exist on which
reasonable jurors could differ with regard to whether defendants broadcast false information or
information that placed Hanczaryk in a false light.

        False-light claims are similar to claims for defamation, and thus are subject to defenses in
defamation claims, such as the substantial truth doctrine. Collins v Detroit Free Press, Inc, 245
Mich. App. 27, 33, 36-37; 627 NW2d 5 (2001). Under the substantial truth doctrine, slight
inaccuracies may not be sufficient to establish liability. Hawkins v Mercy Health Servs, Inc, 230
Mich. App. 315, 332-333; 583 NW2d 725 (1998). See also Rouch v Enquirer & News of Battle
Creek (After Remand), 440 Mich. 238, 258; 487 NW2d 205 (1992) (explaining that defendants
are not required to prove that the particular publication was “literally and absolutely accurate in
every minute detail.”). For example, this Court has explained “that [s]light inaccuracies of
expression are immaterial provided that the defamatory charge is true in substance.” Collins,
245 Mich. App. at 33 (citation and quotation omitted; alteration in original). The substantial truth
doctrine considers “whether the evidence supports a finding that the ‘sting’ or ‘gist’ of the article
would have a different effect upon the mind of the reader than would the literal truth. Under the
test, minor differences are immaterial if the literal truth produces the same effect.” Koniak v
Heritage Newspapers, Inc (On Remand), 198 Mich. App. 577, 580; 499 NW2d 346 (1993)
(internal citation omitted).

        Here, when viewed in context, no reasonable juror could conclude that the publication in
the NPDB was false or that it portrayed Hanczaryk in a false light with regard to whether he
performed the now-disputed procedure.          Despite listing the procedure performed as
“ADJUSTMENT OF CERVICAL SPINE ONLY,” the report notes that the procedure was
alleged to have occurred, that Hanczaryk contested his liability, that another employee other than
Hanczaryk may have performed the disputed procedure, and that the case was settled, in large
part, because of Chapin’s mistakes. Notably, under a heading entitled, “Description of the
Allegations and Injuries or Illness Upon Which the Action or Claim Was Based[,]” the report
provided, in pertinent part:

               This professional liability lawsuit involved allegations from plaintiff that
       she incurred immediate pain and injuries leading to a herniated disc that either
       stemmed from a non-professional employee of insured’s corporation placing her
       on a stretching machine or from the one time alleged chiropractic adjustment by
       the insured on the same date. There was some inconsistency between the medical
       records and billing records of [the] insured. The billing records charging for
       chiropractic adjustments and his medical records indicating there were no
       adjustments performed.         His deposition testimony described attempted
       adjustments but that he could not get the patient into position to adjust her due to
       significant pain level.

               There were allegations by the plaintiff that the affidavit of meritorious
       defense was late filed. The trial judge ruled that as a result he would strike all
       expert testimony for trial other than that of [the] insured. This ruling was moved
       for reconsideration and was appealed to the Court of Appeals, but the experts

                                                -10-
       were not reinstated. . . . It is believed by the defense attorneys that this Judge’s
       original and subsequent rulings were in error and that he did not consider the facts
       presented for reconsideration.

               In consideration of all of these difficulties, some of which were out of
       [the] insured’s control, he reluctantly agreed to consent to settle and the case was
       compromised and settled at mediation . . . . No liability was proven and liability
       was denied by [the] insured. [Emphasis added; capitalization altered.]

        Hanczaryk and his personal attorney, David Patton, cooperated with defendants in
drafting the report. In addition to defendants’ submission, Hanczaryk was given the opportunity,
of which he took advantage, to submit a description of the settlement and pertinent events.
Hanczaryk’s submission essentially mirrored the submission by defendants in many instances, as
the submission denied liability, cast blame on Chapin for his shortcomings, and noted that
Hanczaryk filed a legal malpractice claim against Chapin. In pertinent part, Hanczaryk’s
submission provided:

               [Hanczaryk] attempted to provide chiropractic treatment on a single
       occasion to the Plaintiff . . . . [Hanczaryk] fully performed the appropriate
       assessment, treatment, and advice-which chiropractic advice was refused by
       Plaintiff, as evidenced by her noncompliant behavior. . . . Plaintiff presented to a
       neurosurgeon who performed surgery on Plaintiff for a medical condition that
       Plaintiff’s attorney, in a Complaint filed more than one year later, alleged was
       attributed to [Hanczaryk’s] treatment of Plaintiff. Defense counsel retained two
       chiropractic experts to review the records and pleadings regarding [Hanczaryk’s]
       treatment of Plaintiff. Both defense experts were supportive of [Hanczaryk’s]
       treatment of Plaintiff, indicating that such chiropractic care complied with the
       requisite chiropractic standard of practice and such care did not cause or
       otherwise contribute to Plaintiff’s claimed damages. . . . Defense counsel opined
       that the case was defensible and that there was no violation of the standard of
       practice and no causation as to the alleged damages. Unfortunately, insurance-
       assigned defense counsel thereafter committed miscue after miscue. . . . The
       substantively supportable defense of [Hanczaryk] [was] doomed by the
       cumulative sequence of defense counsels [sic] successive malaprops, miscues,
       errors, and his incurring the wrath of the Court, including the denial for defense
       Motions to Set Aside the Court Order Striking Experts and for Reconsideration.
       Not only was [Hanczaryk’s] defense supported by two independent chiropractic
       experts but later two independent medical experts who were retained in spite of
       the Courts [sic] striking the defense experts, found the issues of causation and
       damage to be defensible and defense supportable. However[,] for [Hanczaryk] it
       was too little too late and the action of insurance-assigned defense counsel
       doomed [Hanczaryk] and thus, [Hanczaryk] was constructively forced to consent
       to settle the within case—as the conduct of defense counsel had stripped the
       ability of [Hanczaryk] to embark upon, [sic] a successful defense for
       [Hanczaryk] . . . . Further, it is noted that a legal malpractice claim has been filed
       regarding this matter . . . . [Emphasis added.]


                                               -11-
        When viewed in context, the “sting” or “gist” of the NPDB submission was that the
chiropractic procedure at issue in Boyer’s malpractice action, as well as Hanczaryk’s liability,
were merely alleged and that Hanczaryk vehemently denied any liability in the action. Indeed,
the report was substantially in conformity with Hanczaryk’s own description, both contained in
the report and in his trial testimony. Defendants’ submission did not place Hanczaryk in a false
light. As our Supreme Court has recognized, the law “has never required defendants to prove
that a publication is literally and absolutely accurate in every minute detail.” Rouch (After
Remand), 440 Mich. at 258. Indeed, to support plaintiff’s position would require focusing
entirely on a single line, taking that line out of the context of the rest of the report, and would
amount to a strained reading of the NPDB report. Such a “strained reading,” taken out of
context, does not amount to an actionable statement. See Battaglieri, 261 Mich. App. at 306. In
summary, in light of the context of the report, no factual questions exist on which reasonable
jurors could differ concerning the falsity of the report or whether the report placed Hanczaryk in
a false light.5 As such, we find that the trial court erred by denying defendants’ motions for a
directed verdict6 and JNOV with regard to this issue. See Aroma Wines & Equip, 303 Mich. App.
at 446; Livonia Bldg Materials, 276 Mich. App. at 517.

                                        B. NEGLIGENCE

        Defendants argue that the trial court also erred in denying their motions for a directed
verdict and JNOV with regard to plaintiffs’ negligence claim. They contend that plaintiffs failed
to establish that defendants violated any duties independent of defendants’ contractual duties
under the malpractice liability insurance policy. We agree.

      “To establish a prima facie case of negligence, a plaintiff must prove four elements: (1) a
duty owed by the defendant to the plaintiff, (2) a breach of that duty, (3) causation, and (4)


5
  To the extent plaintiffs argue that the mere filing of an NPDB report portrayed them in a false
light leading to other fallout and a deterioration of Hanczaryk’s reputation, they are conflating a
cause of action under false-light invasion of privacy with damages resulting from defendants’
alleged breach of contract for the manner in which they managed the underlying lawsuit against
plaintiffs.
6
  Plaintiffs contend that defendants only challenged the element of publication in their motion for
a directed verdict on the false-light claim. The record reveals otherwise. Defendants’ motion for
a directed verdict on the false-light invasion of privacy claim alleged that plaintiffs failed to
establish any of the elements of the claim. The trial court questioned defense counsel regarding
the publication element, and, after concluding that there was sufficient evidence to permit the
jury to decide that element, the trial court denied defendants’ motion without considering the
remaining elements. We find that by challenging all of the elements at trial, defendants’
argument regarding the substantial truth of the publication was arguably preserved in the directed
verdict motion. However, regardless of whether defendants should have pursued a ruling on that
element before the trial court, defendants are entitled to appellate relief because they established
that they were entitled to JNOV on the false-light invasion of privacy claim, for the reasons
stated above.


                                               -12-
damages.” Case v Consumers Power Co, 463 Mich. 1, 6; 615 NW2d 17 (2000). “Whether a
defendant owes a particular plaintiff a duty is a question of law that this Court reviews de novo.”
Bailey v Schaaf, 494 Mich. 595, 603; 835 NW2d 413 (2013). “Only after finding that a duty
exists may the factfinder determine whether, in light of the particular facts of the case, there was
a breach of the duty.” Id. (citation and quotation omitted).

       Michigan does not recognize an independent tort for bad faith in the handling of an
insurance claim. Roberts v Auto-Owners Ins Co, 422 Mich. 594, 608; 374 NW2d 905 (1985).
Moreover, where, as here, plaintiffs and defendants have a contractual relationship, in order to
support a tort action, there must be some breach of duty that is distinct from a breach of the
contract. Rinaldo’s Const Corp v Mich Bell Telephone Co, 454 Mich. 65, 83; 559 NW2d 647
(1997). “In other words, the threshold inquiry is whether the plaintiff alleges violation of a legal
duty separate and distinct from the contractual obligation.” Id. at 84. “We review de novo the
determination whether a duty exists.” Hill v Sears, Roebuck & Co, 492 Mich. 651, 659; 822
NW2d 190 (2012).

        We find that defendants were entitled to a directed verdict on plaintiff’s negligence claim
because no factual question existed regarding whether defendants owed plaintiffs any duties that
were separate and distinct from the insurance contract. See Rinaldo’s Const Corp, 454 Mich. at
84; Aroma Wines & Equip, 303 Mich. App. at 446. At trial, plaintiffs primarily argued that
defendants were negligent in the manner they performed their contractual duties to defend
Hanczaryk and to act in good faith. Such duties were not separate and distinct from the
insurance contract. See Rinaldo’s Const Corp, 454 Mich. at 84. In addition, plaintiffs argued at
trial that defendants’ disclosures in the NPDB report were negligent and that they placed
Hanczaryk in a false light, and therefore were actionable. However, such an argument is merely
an attempt to apply a lesser, incorrect standard to plaintiffs’ false light claim. Moreover, even
assuming the existence of such a duty, there could be no reasonable factual dispute regarding
whether that duty was breached, given that the information in the report was substantially true.

        On appeal, plaintiffs argue that defendants “had a common law duty, independent of the
contract, to conduct their business affairs so as not to hurt others, like Plaintiff[s].” Plaintiffs
make no effort to identify these duties or the harm that was caused by breaching the alleged
duties. In opposing defendants’ motion for a directed verdict before the trial court, plaintiffs
advanced a theory that defendants violated a duty to warn Hanczaryk that his policy could be
canceled and a duty to warn Hanczaryk that he would be removed from the Advisory Board.
Any duty defendants had to warn Hanczaryk that his policy could be cancelled necessarily arose
from the policy. Hanczaryk offers no evidence or legal argument to explain how defendants
could have an obligation to warn him of the consequences of settling the Boyer litigation if that
obligation did not arise from the parties’ contractual relationship. Such an obligation “could not
have existed but for a manifested intent [to contract].” Prosser & Keeton, Torts, § 92 at 656 (5
ed, 1984). Plaintiffs also do not explain how defendants had any non-contractual duty to warn
Hanczaryk that settling the Boyer litigation could cause his removal from the Advisory Board.
Accordingly, the trial court erred in denying defendants’ motions for a directed verdict and
JNOV with regard to Hanczaryk’s claim for negligence.




                                               -13-
                                    C. PROXIMATE CAUSE

        Defendants argue that the trial court also erred in denying their motions for a directed
verdict and JNOV on the dispositive issue of proximate cause with respect to all claims, because
plaintiffs failed to establish with any reasonable certainty that defendants could have achieved a
better outcome in the underlying litigation. Because, as discussed, we find that a directed verdict
was appropriate on plaintiffs’ tort claims, we only consider whether plaintiffs established
causation with regard to their breach of contract claims.

        Plaintiffs alleged that defendants’ breach of contract caused economic damages.
Defendants contend that the proximate cause of these injuries was Chapin’s malpractice, which
was a “fixed point” beyond defendants’ control. Defendants argue that the evidence failed to
establish with any reasonable certainty that the Boyer litigation would have resulted in more
favorable outcomes if defendants had not committed the alleged acts or omissions giving rise to
plaintiffs’ claims.

        “In a breach of contract case, the plaintiff must establish a causal link between the
asserted breach of contract and the claimed damages.” Gorman v American Honda Motor Co,
Inc, 302 Mich. App. 113, 118-119; 839 NW2d 223 (2013). “There may be 2 or more plausible
explanations as to how an event happened or what produced it; yet, if the evidence is without
selective application to any 1 of them, they remain conjectures only.” Id. (citation and quotation
omitted). “To be adequate, a plaintiff’s circumstantial proof must facilitate reasonable inferences
of causation, not mere speculation.” Id. (citation and quotation omitted).

        We find that the issue of causation was properly submitted to the jury and that defendants
were not entitled to a directed verdict or JNOV on this issue. The evidence established that
plaintiffs’ defense in the Boyer litigation was compromised by the trial court’s order striking
expert witnesses. A billing discrepancy also tended to corroborate Boyer’s testimony on the
central question of whether Hanczaryk performed a spinal adjustment. However, plaintiffs
presented evidence suggesting that, even despite Chapin’s malpractice, defendants’ actions could
have caused the economic damages. For instance, they presented evidence that defendants urged
Hanczaryk to settle without requiring that Boyer’s expert witnesses be deposed. They also
presented testimony from Connie Houin, an expert in claims management, that defendants acted
in bad faith because they failed to sufficiently manage and monitor the underlying malpractice
claim and that they gave priority to their own interests over Hanczaryk’s interest. She noted that
one of Boyer’s expert witnesses later changed his opinion after getting more information, but
defendants failed to learn about this information because they took no efforts to defend the
underlying lawsuit. In light of these conflicting facts, and drawing all inferences in favor of
plaintiffs, we find that the trial court did not err by denying defendants’ motion for a directed
verdict or JNOV on the issue of proximate causation. See Aroma Wines & Equip, 303 Mich. App.
at 446; Livonia Bldg Materials, 276 Mich. App. at 517-518.

                D. PLAINTIFFS’ CLAIMS FOR NONECONOMIC DAMAGES

        In light of the above, plaintiffs failed to establish any non-contractual theories for relief.
“The recovery of damages for the breach of a contract is limited to those damages that are the
natural result of the breach or those that are contemplated by the parties at the time the contract

                                                -14-
was made.” Lane v KinderCare Learning Ctrs, Inc, 231 Mich. App. 689, 692; 588 NW2d 715
(1998). Thus, there exists no theory to support the noneconomic damages in this case.
Recognizing that noneconomic damages are generally not recoverable in claims for breach of
contract, plaintiffs maintain that the insurance contract at issue was not merely a commercial
transaction, but involved “matters of personal solicitude,” namely the protection of Hanczaryk’s
career and reputation, which could be damaged by settlement of a non-meritorious claim.
Although “it is generally held that damages for emotional distress cannot be recovered for the
breach of a commercial contract,” the Michigan Supreme Court “has recognized that damages
for emotional distress may be recovered for the breach of a contract in cases that do not involve
commercial or pecuniary contracts, but involve contracts of a personal nature.” Id. at 693. In
Kewin v Massachusetts Mut Life Ins Co, 409 Mich. 401, 413-414; 295 NW2d 50 (1980), our
Supreme Court addressed whether the plaintiff could recover noneconomic damages resulting
from breach of a disability income protection insurance policy issued by the defendant. The
plaintiff brought an action against the defendant insurer for bad-faith breach of the disability
insurance contract. In addition to awarding the plaintiff damages for unpaid benefits, the jury
awarded $75,000 for mental or emotional injury. Id. The Supreme Court addressed the Stewart-
Hadley rule, derived from Hadley v Baxendale, 9 Exch 341; 156 Eng Rep 145 (1854), and
Stewart v Rudner, 349 Mich. 459; 84 NW2d 816 (1957), which allows an exception to the general
rule precluding damages for mental distress in an action for breach of contract. Under the
Stewart-Hadley rule, when the subject matter of a contract involves “matters of mental concern
and solicitude,” rather than “trade and commerce” or “pecuniary aggrandizement,” mental and
emotional pain and suffering “is a particularly likely result” of the breach. Kewin, 409 Mich. at
416. “Flowing naturally from the breach, these injuries to the emotions are foreseeable and must
be compensated despite the difficulty of monetary estimation.” Id. The Court rejected the
plaintiff’s argument that the disability insurance contract involved matters of mental concern and
solicitude, and reversed the award of emotional distress damages. Id. at 419. The Court
explained the basis for its conclusion:

       Insurance contracts for disability income protection do not come within the reach
       of Stewart. Such contracts are commercial in nature; they are agreements to pay a
       sum of money upon the occurrence of a specified event, Secor v Pioneer Foundry
       Co, 20 Mich. App. 30, 35, 173 NW2d 780 (1969); 14 Michigan Law & Practice,
       Insurance, § 71, p 50. The damage suffered upon the breach of the agreement is
       capable of adequate compensation by reference to the terms of the contract. We
       recognize that breach of the insurance contract, as with almost any agreement,
       results in some annoyance and vexation. But recovery for those consequences is
       generally not allowed, absent evidence that they were within the contemplation of
       the parties at the time the contract was made. 22 Am Jur 2d, Damages, § 64, p 97.
       See, also, Scottish Union & National Insurance Co v Bejcy, 201 F2d 163, 166
       (CA 6, 1953). [Id. at 416-417.]

In contrast, in Lane, 231 Mich. App. at 694, this Court held that a parent’s contract with a child
care provider was a matter of mental concern and solicitude, rather than pecuniary
aggrandizement, and the parent was allowed to recover for emotional distress caused by
improper care of the child.



                                              -15-
       In the case at bar, plaintiffs’ insurance contract was undeniably a commercial transaction.
The purpose of the insurance contract was to protect plaintiffs’ business and personal assets in
the event of a malpractice action by a patient. Although Hanczaryk perceived his career as much
more than an economic asset, liability insurance is intended to protect assets, and it is not
comparable to cases involving matters of personal solicitude. As such, we vacate and reverse the
non-economic damages awarded to plaintiffs.7

                                IV. ATTORNEY MISCONDUCT

        Defendants allege that plaintiffs’ counsel engaged in several instances of misconduct that
deprived defendants of a fair trial. “An attorney’s comments do not normally constitute grounds
for reversal unless they reflect a deliberate attempt to deprive the opposing party of a fair and
impartial proceeding.” Zaremba Equip, Inc v Harco Nat’l Ins Co, 302 Mich. App. 7, 21; 837
NW2d 686 (2013). “Reversal is required only where the prejudicial statements reveal a
deliberate attempt to inflame or otherwise prejudice the jury, or to deflect the jury’s attention
from the issues involved.” Id. (citation and quotation marks omitted). “Proper instructions to
the jury will cure most, but not all, misconduct by counsel.” Moody v Home Owners Ins Co, 304
Mich. App. 415, 446; 849 NW2d 31 (2014). We note that defendants did not object to all of the
alleged instances of misconduct at trial. The failure to object to these comments does not
preclude appellate review. As we noted in Moody, 304 Mich. App. at 444, “incurable errors are
not shielded from appellate review because an attorney fails to request what in that case would
be a futile instruction.” (Citation and quotation marks omitted).

        Defendants argue that plaintiffs’ counsel appealed to the jury’s prejudices and emotions,
and distracted them from rationally reviewing the evidence. They accuse plaintiffs’ counsel of
using inflammatory language, such as repeatedly using the terms “conspiracy” and “fraud,”
accusing witnesses of lying and committing perjury, and by characterizing defendants as an out-
of-state corporation protecting its own interests while defaming Hanczaryk. We find that the
comments and arguments of plaintiffs’ counsel, while at times inappropriate, were not so
prejudicial as to require reversal.

        A. ACCUSATIONS THAT DEFENSE WITNESSES LIED AND CONSPIRED

        Plaintiffs’ counsel accused a number of defense witnesses of lying, including telling
Phillips, who was PACO and PICA’s vice president of claims, that her testimony was “wrong,”
“just wrong.” Counsel also accused Daniel Shrode, a claims specialist, and Reeves, of lying,
saying that they would “do anything” to “abort justice in this case[.]” Further, plaintiffs’ counsel
accused Chapin, who testified in this action, that “he done took the stand and lied or he lied in all
his correspondence. What difference does it make? A liar is a liar.” In closing argument,
plaintiffs’ counsel argued that several defense witnesses lied when they denied an intent to
enforce a provision of Hanczaryk’s insurance policy stating that defendants could deny coverage
if Hanczaryk refused to cooperate or unreasonably withheld his consent to settle. In addition,


7
  In light of this conclusion, we need not address the remainder of defendants’ arguments related
to the non-economic damages in this case.


                                                -16-
plaintiffs’ counsel repeatedly accused defense witnesses of conspiring together to protect
defendants’ interests over Hanczaryk’s interests.

        “Counsel may, acting on their own judgment as to propriety and good taste, discuss the
character of witnesses, the probability of the truth of testimony given on the stand, and may,
when there is any reasonable basis for it, characterize testimony.” Kern v St Luke’s Hosp Ass’n
of Saginaw, 404 Mich. 329, 353-354; 273 NW2d 75 (1978) (citation and quotation omitted). In
Badalamenti v William Beaumont Hospital-Troy, 237 Mich. App. 278, 290; 602 NW2d 854
(1999), this Court reversed a judgment for the plaintiff where the plaintiff’s “lead trial counsel
completely tainted the proceedings by his misconduct.” The attorney “repeatedly and with no
basis in fact accused defendants and their witnesses of engaging in conspiracy, collusion, and
perjury to cover up their alleged malpractice.” Counsel’s “main theme” was that the defendants
fabricated the defense that a rare drug reaction, rather than the defendant’s malpractice, caused
the plaintiff’s injuries. Id. Additionally, counsel “insinuated, relentlessly, outrageously, and
with no supporting evidence,” that a physician and nurse engaged in a sexual tryst while the
plaintiff lay neglected in the hospital unit. Id. The lead trial counsel repeatedly argued that the
defendants were primarily motivated by greed in their negligent care of the plaintiff and their
attempts to cover up mistakes. Counsel linked these concepts with references to the defendants’
corporate power and resources to hire a “dream team” of attorneys to raise numerous
“preposterous” defenses. Counsel “appealed to the jurors’ self-interest as taxpayers” by arguing
that the defendant, and not the taxpayers, should pay for rehabilitation services that the plaintiff
received from a state-funded agency. Id. at 291.

        In the instant case, plaintiffs’ counsel’s accusations of dishonesty and conspiracy may
have been objectionable, but they did not cross the line as occurred in Badalamenti. Plaintiffs’
counsel did not impugn any wild accusations comparable to the sexual tryst accusation in
Badalamenti. Plaintiffs’ comments about the witnesses’ alleged dishonesty were based on the
purported contradictions between their testimony and the written correspondence, so the jury had
the opportunity to make its own comparison between the correspondence and testimony.
Moreover, the central issue in this case was whether defendants made good-faith efforts to act in
plaintiffs’ best interests, or whether it gave priority to their own interests. These circumstances
by themselves implied that each of the adversaries wanted the jury to believe that their
representatives were truthful and the opposing side’s untruthful. Plaintiffs’ counsel’s direct
accusation was no more than an explicit statement of what was already implied.

        Further, we find that plaintiffs’ counsel’s frequent interjection of the words “conspiracy”
and “fraud” did not deprive defendants of a fair trial. Plaintiffs’ trial theory was that defendants’
agents combined to protect their own interests after Chapin’s mistakes compromised plaintiff’s
defense. Plaintiffs presented evidence that Reeves, Shrode, Phillips, Chapin, and others
exchanged e-mails and conferred on how to minimize the damage to defendants. According to
plaintiffs, their plans were detrimental to plaintiffs, giving Hanczaryk little choice but to accept a
settlement offer contrary to his convictions that Boyer’s lawsuit was a sham. In view of this
evidence and plaintiffs’ theory of the case, referring to defendants’ conduct as a conspiracy was
not wholly unjustified. The term was hyperbolic, but it does not seem calculated to inflame
jurors so that they would return a verdict based on outrage rather than on evidence.



                                                -17-
   B. EMPHASIZING THE CORPORATE STATUS OF THE INSURANCE COMPANIES

         Next, defendants argue that plaintiffs’ counsel committed misconduct by arguing that
PACO and PICA were ruthless out-of-state corporate defendants with no regard for Hanczaryk.
Defendants compare this case to Gilbert v DaimlerChrysler Corp, 470 Mich. 749, 776; 685
NW2d 391 (2004), in which the plaintiff’s lead counsel persistently made “hyperbolic and
vitriolic argument[s]” that were described as “[o]verreaching, prejudice-baiting rhetoric[.]” In
that case, the plaintiff’s attorney argued that the defendant’s treatment of the plaintiff was
analogous to the Nazis’ treatment of the Jews, and his analogy referenced the shared German
ethnicity between the Nazis and the defendant’s ownership. Id. at 771-772.

        In the case at bar, plaintiffs’ counsel’s references to defendants’ status as an out-of-state
corporation lacked the overwrought drama of the attorney’s arguments in Gilbert, 470 Mich. at
771-772. Plaintiffs’ statements that defendants were a “ruthless company” in which no one
“care[d] anything about little Dr. Hanczaryk,” did not include the same degree of inflammatory
rhetoric that the plaintiff’s counsel resorted to in Gilbert. Plaintiffs’ argument invoked
contrasting stereotypes of Hanczaryk as a physician motivated to help his patients, and
defendants as a greed-motivated impersonal entity. In contrast, counsel in Gilbert compared the
defendant to a genocidal, totalitarian regime, emphasized the shared ethnicity between the
defendant and the Nazis, and falsely portrayed the plaintiff as a victim of intensive physical
abuse. The subtext of the attorney’s histrionic speech in Gilbert was that the jurors were morally
superior working-class Americans with an opportunity and duty to punish the amoral German
corporate behemoth. The subtext of plaintiffs’ argument in the instant case was less insidious.
And, we note that the trial court instructed the jury that it was not to treat the corporate
defendants differently because of their corporate status. In light of this instruction, we find that
counsel’s comments were not so inflammatory as to prejudice the jury and deprive defendants of
a fair trial. See Moody, 304 Mich. App. at 446 (“Proper instructions to the jury will cure most,
but not all, misconduct by counsel.”).

                            C. MISCHARACTERIZING EVIDENCE

        Defendants argue that plaintiffs’ counsel committed misconduct by mischaracterizing
witness testimony in the following regards: (1) mischaracterizing that Phillips admitted the
mistake in the NPDB entry constituted negligence; (2) mischaracterizing that Hanczaryk was
removed from the Advisory Board after the settlement; and (3) mischaracterizing that defendants
knew and concealed from Hanczaryk that his insurance policy would be cancelled if he settled
the case. With regard to the first and third alleged errors, we find that plaintiffs’ counsel
attempted to characterize testimony offered at trial, and did not deliberately misstate the evidence
that had been presented. See Kern, 404 Mich. at 353-354 (citation and quotation omitted)
(explaining that counsel, “[w]hen there is any reasonable basis for it, [may] characterize
testimony.”). Concerning the second alleged error—that counsel mischaracterized testimony that
Hanczaryk was removed from the Advisory Board after the settlement—we find that plaintiffs’
counsel misstated the evidence. Indeed, Hanczaryk admitted that literature distributed before his
settlement noted that he was in “alumni status” on the Advisory Board. Thus, counsel’s
statement that “[t]hey didn’t tell him they were gonna kick him off the National Board; they kept
that a secret” was not supported by the evidence. However, given Hanczaryk’s own admission
that this was not true likely eliminated any confusion on this point. Further, the trial court

                                                -18-
instructed the jury that the attorneys’ arguments were not evidence, and “[p]roper instructions to
the jury will cure most, but not all, misconduct by counsel.” Moody, 304 Mich. App. at 446. We
do not find that this remark was “so improper that [it] might have denied [defendants] a fair
trial.” See id. at 444.

                                   V. POLYGRAPH RESULTS

        Next, defendants argue that the trial court erred by denying their motion for a new trial
based on the introduction of polygraph evidence at trial. We review for an abuse of discretion
the trial court’s decision on a motion for a new trial. Zaremba Equip, 302 Mich. App. at 21.
“An abuse of discretion occurs when the decision results in an outcome falling outside the range
of principled outcomes.” Id.

         The record reveals that before trial, the trial court ruled that the results of polygraph tests
taken by Hanczaryk and Boyer in relation to the underlying medical malpractice suit were
inadmissible. However, the trial court ruled that the parties could introduce evidence of an offer
submitted by Boyer’s attorney that if Hanczaryk passed a polygraph and Boyer did not, Boyer
would dismiss the case; alternatively, if Boyer passed and Hanczaryk did not, Boyer’s attorney
offered to settle the case for the policy limit of $500,000. The record reveals that defendants
communicated this offer to Hanczaryk, but recommended that he not take a polygraph test. At
trial, both parties made several references to the polygraph tests, including the results of Boyer
and Hanczaryk’s polygraph tests. First, during cross-examination of Hanczaryk, defense counsel
asked whether Paul Manion, who was eventually brought on as co-counsel in the underlying
medical malpractice suit, advised Hanczaryk of reasons to settle the underlying suit. After
Hanczaryk answered in the affirmative, defense counsel asked if those reasons included “a lie
detector[.]” Hanczaryk answered in the affirmative. Thereafter, both parties continued to
mention polygraph tests and the results of those tests, with plaintiffs’ counsel expressly injecting
the results of Hanczaryk’s test into evidence and argument on multiple occasions, and defense
counsel expressly questioning witnesses about the results of Boyer’s polygraph test on two
occasions.8 Defendants now contend that plaintiffs’ references to Hanczaryk’s polygraph results
denied them a fair trial.

        “Michigan decisions have uniformly held against admissibility of the polygraph,” at both
civil and criminal trials. People v Barbara, 400 Mich. 352, 364; 255 NW2d 171 (1977). Here,
although plaintiffs improperly injected the results of Hanczaryk’s polygraph at trial, we find that
defendants cannot be heard to complain about as much, given that they opened the door to such
evidence. See Lewis, 258 Mich. App. at 210; Hilgendorf v St John Hosp & Med Center Corp, 245
Mich. App. 670, 704 n 47; 630 NW2d 356 (2001). Indeed, it was defendants who first injected
the results of polygraph tests into evidence by asking Hanczaryk whether a “lie detector” was
one of the reasons why Manion suggested he settle the case against him. Although such a
question did not directly reference the results of either Boyer or Hanczaryk’s polygraph, the
logical inference from such a question was that the results of a polygraph were unfavorable to


8
  Apparently, both Boyer and Hanczaryk took and “passed” their respective polygraph tests at
some point.


                                                 -19-
Hanczaryk, either because it showed that Boyer performed favorably on a polygraph test or that
Hanczaryk had not performed favorably. Accordingly, because defendants first introduced this
evidence, we find that their claim for relief on this ground is meritless. See Lewis, 258 Mich
App at 210 (explaining that error requiring reversal cannot be error “to which the aggrieved party
contributed by plan or negligence.”).

                                 VI. PRIVILEGED DOCUMENTS

        Defendants argue that certain documents admitted at trial were protected by attorney-
client privilege and that the trial court abused its discretion by admitting the documents. They
argue that the trial court abused its discretion by declining to grant their motion for a new trial
because of the admission of those documents. Assuming, without deciding, that the documents
were admitted in error, defendants are not entitled to relief on this ground because witnesses
gave testimony that was similar to the contents of the documents, without objection from
defendants, and defendants do not now challenge the admissibility of the witnesses’ testimony.
The specific written communications introduced into evidence as exhibits did not materially add
to the facts introduced through the witnesses’ testimony. Because the evidence was cumulative
to properly admitted evidence, defendants are not entitled to a new trial. MCR 2.613(A)(“An
error in the admission . . . of evidence . . . is not ground for granting a new trial . . . unless refusal
to take this action appears to the court inconsistent with substantial justice.”)

                                    VII. DOUBLE RECOVERY

        Lastly, defendants argue that the $112,500 settlement paid to Bristol Chiropractic should
be offset against the $408,218 that the jury awarded Bristol Chiropractic on its breach of contract
claims. Defendants allege that the damages alleged against them and those alleged against
Chapin and Garan Lucow were the same, and that failing to offset the settlement against the jury
verdict permits plaintiffs a double recovery. The trial court denied their request. We review this
issue de novo. Grace v Grace, 253 Mich. App. 357, 368; 655 NW2d 595 (2002).

        “Generally, under Michigan law, only one recovery is allowed for an injury.” Id. See
also Greer v Advantage Health, 305 Mich. App. 192, 208; 852 NW2d 198 (2014). “Thus, where a
recovery is obtained for any injury identical with another in nature, time, and place, that recovery
must be deducted from the plaintiff’s other award.” Grace, 253 Mich. App. at 369. This includes
instances where a plaintiff obtains a judgment or settlement for a tort claim as well as a judgment
for breach of contract where the damages awarded amount to a double recovery. Great Northern
Packaging, Inc v Gen Tire & Rubber Co, 154 Mich. App. 777, 783; 399 NW2d 408 (1986). “To
ascertain whether a double recovery has occurred, we must determine what injury is sought to be
compensated. In making such a determination, the nature of the conduct causing the injury and
the label attached to the plaintiff’s claims are of little relevance.” Chicilo v Marshall, 185 Mich
App 68, 70; 460 NW2d 231 (1990). In making this determination, we are to look “beyond the
theoretical damages and look at the actual damages sought and proved by plaintiff[s] in the case
at bar to determine the extent of the overlap of damages, if any.” Great Northern Packaging,
154 Mich. App. at 785.

        Plaintiffs could have pursued different damages against different defendants, given that
they alleged tort claims against Chapin and Garan Lucow and contract claims against defendants.

                                                  -20-
However, plaintiffs’ second amended complaint reveals that they sought the exact same damages
against Chapin and Garan Lucow as they did against defendants on the breach of contract and
bad faith claims. “Accordingly, under the facts of this case . . . there was a complete setoff as
plaintiff[s] sought the same damages on all claims.” Great Northern Packaging, 154 Mich. App.
at 786 (emphasis added). As such, the trial court erred by refusing to offset Bristol
Chiropractic’s damages in this case. On remand, the trial court should offset the jury verdict in
favor of Bristol Chiropractic on the breach of contract claims by the amount awarded to Bristol
Chiropractic in its settlement with Chapin and Garan Lucow.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Michael J. Talbot
                                                           /s/ Jane M. Beckering




                                              -21-